 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENTRY WILLIAMS,                                  No. 2:19-cv-0486 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    M.E. SPEARMAN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendant Fannon used excessive force in

19   violation of the Eighth Amendment. On screening, this court found that plaintiff stated a

20   cognizable Eighth Amendment claim against defendant Fannon but did not state a cognizable

21   claim against defendant Spearman. (ECF No. 6.) Plaintiff was given the option of proceeding

22   only against defendant Fannon or filing an amended complaint to attempt to also allege a claim

23   against defendant Spearman. In a document filed June 5, 2019, plaintiff states that he wishes to

24   dismiss defendant Spearman from this action. (ECF No. 9.) Accordingly, this court will

25   recommend dismissal of defendant Spearman and order plaintiff to provide documents to serve

26   defendant Fannon.

27          For the foregoing reasons, and for the reasons set out in the court’s May 22, 2019

28   screening order, IT IS HEREBY ORDERED that:
                                                       1
 1            1. Service is appropriate for the defendant Fannon.

 2            2. The Clerk of the Court shall send plaintiff one USM-285 form, one summons, an

 3   instruction sheet and a copy of the complaint filed March 18, 2019.

 4            3. Within thirty days from the date of this order, plaintiff shall complete the attached

 5   Notice of Submission of Documents and submit the following documents to the court:

 6                     a. The completed Notice of Submission of Documents;

 7                     b. One completed summons;

 8                     c. One completed USM-285 form for defendant Fannon; and

 9                     d. Two copies of the endorsed complaint filed March 18, 2019.

10            4. Plaintiff need not attempt service on defendant and need not request waiver of service.

11   Upon receipt of the above-described documents, the court will direct the United States Marshal to

12   serve the above-named defendant pursuant to Federal Rule of Civil Procedure 4 without payment

13   of costs.

14            5. The Clerk of the Court is instructed to randomly assign a district judge to this case.

15            Further, IT IS RECOMMENDED that defendant Spearman be dismissed from this action.

16            These findings and recommendations will be submitted to the United States District Judge

17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

18   after being served with these findings and recommendations, plaintiff may file written objections

19   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

20   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
21   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

22   F.2d 1153 (9th Cir. 1991).

23   Dated: June 11, 2019

24

25

26   DLB:9/DLB1/prisoner-civil rights/will0486.1

27

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GENTRY WILLIAMS,                                No. 2:19-cv-0486 DB P
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   M.E. SPEARMAN, et al.,
15                     Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the Complaint

22
     DATED:
23

24                                              _
                                                         Plaintiff
25

26
27

28
                                                     1
